Case 1:21-cv-21024-LMR Document 23 Entered on FLSD Docket 06/15/2021 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                      Case No. 1:21-21024-CV

  MARIA MALDONADO,

           Plaintiff,
  vs.

  GREEN EXPLOSION INC.,
  LIBIA C. GOMEZ, and
  ALEJANDRO GOMEZ,

        Defendants.
  ____________________________________________/

  DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF CLAIM

  By and through undersigned counsel, GREEN EXPLOSION INC., LIBIA C. GOMEZ, and

  ALEJANDRO GOMEZ (“Defendants”) respond to Plaintiff’s Statement of Claim and state the

  following:

  1. Defendants dispute and deny that any money is due to Plaintiff for overtime under the Fair Labor

        Standards Act (“FLSA”). Specifically, Defendants dispute Plaintiff’s claim(s) that time was

        deducted from Plaintiff’s timecard for lunch breaks even though she did not eat lunch.

  Respectfully submitted June 15, 2021,

                                           By:      /s/ Lowell Kuvin
                                                    Lowell Kuvin, Esq.
                                                    Florida Bar No.: 53072
                                                    lowell@kuvinlaw.com
                                                    sunny@kuvinlaw.com
                                                    Law Office of Lowell J. Kuvin, LLC
                                                    17 East Flagler Street, Suite 223
                                                    Miami, Florida 33131
                                                    Tel.: 305.358.6800
                                                    Fax: 305.358.6808
                                                    Attorney for Defendants




                                                       1

                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:21-cv-21024-LMR Document 23 Entered on FLSD Docket 06/15/2021 Page 2 of 2




                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 15, 2021 I caused a copy of the foregoing with the

  Court’s CM/ECF system which will automatically send a copy of the foregoing to all registered

  counsel in this case.

                                           By:      /s/ Lowell Kuvin
                                                    Lowell Kuvin, Esq.




                                                       2

                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
